Case 1:19-cv-02521-JBW-RER Document 38-3 Filed 12/27/19 Page 1 of 5 PageID #: 617



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ------------------------------------------------------------------X
  CHALAMO KAIKOV,                                                            19-cv-2521-JBW-RER
                                      Plaintiff,

          -against-                                                      DECLARATION OF MARIA
                                                                         TEMKIN IN SUPPORT OF
  ARIHAY KAIKOV, et.al                                                   PLAINTIFF’S MOTION FOR
                                                                         PRELIMINARY INJUNCTIVE
                                      Defendants,                        RELIEF
  -------------------------------------------------------------------X

          I, Maria Temkin, do state as follows:

          1.       I am a partner of the law firm Temkin & Associates, LLC, attorneys for Plaintiff

  Chalamo Kaikov (“Plaintiff” or “Chalamo”). I am fully familiar with the facts and circumstances

  surrounding this matter. I execute this Declaration in support of Plaintiff’s Motion for an Order

  to Freeze the Assets of Defendants and Expedited Discovery Related to the Assets.

          2.       Attached as Exhibit 1 hereto is a true copy of the Deed to the property at 567

  Jerome Street, Brooklyn, New York 11207 (the “567 Jerome Property”), dated November 14,

  2019 and recorded in the Office of the City Register of the City of New York on November 27,

  2019.

          3.       As stated in the First Amended Complaint, ¶¶60-61, the 567 Jerome Street

  Property was one of the Investment Properties subject to the joint venture agreement between

  Plaintiff and Defendant Arihay Kaikov (“Arihay”). Arihay never transferred the deed to this

  property to jointly owned 911 Realty Corporation (“911 Realty”).

          4.       Pursuant to the November 14, 2019 Deed, the 567 Jerome Property was sold by

  567 Jerome, Inc. to a third party for $575,000. The Deed was signed by Arihay Kaikov as

  President of 567 Jerome, Inc.
Case 1:19-cv-02521-JBW-RER Document 38-3 Filed 12/27/19 Page 2 of 5 PageID #: 618



            5.   According to New York State Department of State’s Division of Corporation’s

  website, 567 Jerome, Inc. was incorporated on December 5, 2018. Its registered agent is

  Defendant Shiryak Bowman Anderson Gill & Kadochnikov, LLP (“SBAGK”). A true and

  correct copy of the printout of the NYS Division of Corporation website is attached as Exhibit 2

  hereto.

            6.   Attached as Exhibit 3 hereto is a true copy of the Deed to the 567 Jerome

  Property, dated December 6, 2018 and recorded in the Office of the City Register of the City of

  New York on December 14, 2018.

            7.   Pursuant to the December 6, 2018 Deed, the 567 Jerome Property was sold by

  Defendant Royal A&K Realty Group, Inc. (“Royal A&K”) to 567 Jerome, Inc. Arihay Kaikov

  signed the underlying paperwork as President of both 567 Jerome, Inc. and Royal A&K.

            8.   It appears that, despite having knowledge the 567 Jerome Property is subject to

  the instant lawsuit, Arihay knowingly sold the property approximately 4 weeks ago with intent to

  divert money from the sale. Needless to say, Plaintiff received no notice from either Defendant

  and only learned about the sale from searching the official database of the Office of the City

  Register.

            9.   Attached as Exhibit 4 hereto is a true copy of the Complaint filed by 911 Realty

  in Supreme Court of the State of New York, Kings County, entitled 911 Realty Corp. v. Arihay

  Kaikov et. al., Index No. 510586/2019 seeking to declare 911 Realty the lawful owner of

  property at 844 Herkimer Street, Brooklyn, New York 11233 (the “Herkimer Street

  Property”), which was one of the Investment Properties subject to the joint venture agreement

  between Plaintiff and Arihay. FAC at ¶ 60-61. Arihay never transferred the deed to this property

  to jointly owned 911 Realty.



                                                   2
Case 1:19-cv-02521-JBW-RER Document 38-3 Filed 12/27/19 Page 3 of 5 PageID #: 619



            10.   Attached as Exhibit 5 hereto is a true copy of the Affirmation of Defendant

  Dustin Bowman, Esq., dated October 29, 2019, filed in the Herkimer Street Property Action

  seeking to dismiss the complaint because this property is subject to the dispute before this Court.

            11.   Attached as Exhibit 6 hereto is a true copy of the Affirmation of Arihay Kaikov,

  dated October 29, 2019, filed in the Herkimer Street Property Action stating that in May 2019

  his actual place of residence was Sunny Isles Beach, Florida. Id. at 7.

            12.   Attached as Exhibit 7 hereto is a true copy of the Complaint filed by 911 Realty

  in Supreme Court of the State of New York, Kings County, entitled 911 Realty Corp. v. Arihay

  Kaikov et. al., Index No. 509105/2019 seeking to declare 911 Realty the lawful owner of

  property at 317 East 31st Street, Brooklyn, New York 11233 (the “31st Street Property”), which

  was one of the Investment Properties subject to the joint venture agreement between Plaintiff and

  Arihay. FAC at ¶ 60-61. Arihay never transferred the deed to this property to jointly owned 911

  Realty.

            13.   Attached as Exhibit 8 hereto is a true copy of the Affirmation of Defendant

  Dustin Bowman, Esq., dated October 29, 2019, filed in the 31st Street Property Action seeking

  to dismiss the complaint because this property is subject to the dispute before this Court.

            14.   Attached as Exhibit 9 hereto is a true copy of the Order, dated October 3, 2019,

  dismissing the 31st Street Property Action because this property is subject to the dispute before

  this Court and because Plaintiff failed to add an additional party, Paul Fine.

            15.   Attached as Exhibit 10 hereto is a true copy of the Complaint filed by a third

  party Paul Fine - previous owner of the 31st Street Property - in the Supreme Court of the State of

  New York, Kings County, entitled Paul Fine. v. Royal A&K Realty et. al., Index No. 0028/2019




                                                   3
Case 1:19-cv-02521-JBW-RER Document 38-3 Filed 12/27/19 Page 4 of 5 PageID #: 620



  alleging that Royal A&K obtained the deed to the 31st Street Property by fraudulent means. The

  Kaikov Defendants never disclosed this information to Plaintiff.

         16.     Attached as Exhibit 11 hereto is a true copy of the Complaint filed by 905

  Mother Gaston, LLC in Supreme Court of the State of New York, Kings County, entitled 905

  Mother Gaston LLC v. Arihay Kaikov, et al., Index No. 002163/2018, seeking to declare 905

  Mother Gaston, LLC the lawful owner of property at 905 Mother Gaston Boulevard, Brooklyn,

  NY (the “Mother Gaston Property”), which was one of the Investment Properties subject to

  the joint venture agreement between Plaintiff and Arihay. FAC at ¶ 60-61.

         17.     Attached as Exhibit 12 hereto is a true copy of the Proposed Amended Complaint

  filed in the Mother Gaston Property Matter. Although Arihay initially transferred the deed to this

  property to jointly owned 911 Realty, in July 2018 he fraudulently transferred the deed to the

  Mother Gaston Property from 911 Realty, without authorization or authority to do so, to another

  entity Mother Gaston 905 Corp. opened and owned by him. Ex. 12 at ¶16.

         18.     Attached as Exhibit 13 hereto is a true copy of the Affirmation of Mathew Routh,

  Esq., associate of Defendant Anderson Bowman & Zalewsky, PLLC dated June 24, 2019, filed

  in the Mother Gaston Property Action seeking to dismiss the complaint because, inter alia, this

  property is subject to the dispute before this Court.

         19.     Attached as Exhibit 14 hereto is a summary of the current status of the

  Investment Properties, prepared by me, based on the allegations in the FAC, Plaintiff Chalamo

  Kaikov’s Affidavit, submitted in support of this Motion, and pleadings in the above state actions.

  The information in the summary table is accurate to the best of my knowledge.

         20.     The summary lists, inter alia, the remaining investment properties which the

  Kaikov Defendants had not yet sold and as to which the preliminary injunction is sought. In the



                                                    4
Case 1:19-cv-02521-JBW-RER Document 38-3 Filed 12/27/19 Page 5 of 5 PageID #: 621



  event the injunction is granted and the Kaikov Defendants are prevented from selling,

  transferring, conveying, mortgaging, liening, encumbering, taking any action to impair the value

  of, or otherwise disposing of the properties pending a determination of this action, the Herkimer

  Property and Mother Gaston Property state court actions can be stayed and/or dismissed.

         I certify that the foregoing statements made by me a true. I am aware that if any of the

  foregoing statements made by me are willfully false, I am subject to penalty of perjury under 28

  U.S.C. § 1746.


  Dated: December 26, 2019                            TEMKIN & ASSOCIATES, LLC



                                                      Maria Temkin, Esq. (pro hac vice)
                                                      1700 Market Street, Suite 1005
                                                      Philadelphia, PA 19103
                                                      Tel. (215) 939-4181
                                                      maria@temkinlegal.com

                                                      Attorneys for Plaintiff Chalamo Kaikov




                                                  5
